          Case 1:21-md-03010-PKC Document 55 Filed 09/03/21 Page 1 of 12




                                                 September 3, 2021


VIA ECF

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

         Re: In re: Google Digital Advertising Antitrust Litigation, No. 21-md-03010-PKC

Dear Judge Castel:

         The seventeen Plaintiff States, 1 together with the private plaintiffs in many of the matters
now centralized before this Court in MDL 3010, 2 submit this joint letter pursuant to the Court’s
invitation in Pre-Trial Order No. 1 (ECF No. 4). The first section below contains the Plaintiff
States’ comments, and the second section contains the Private Plaintiffs’ comments. 3 All of these
plaintiffs have begun in earnest to develop efficient and collaborative approaches to discovery and
other pretrial issues in this MDL. Accordingly, we respectfully submit the following joint update.
Pursuant to the Court’s Individual Practices, we note that an initial conference in this MDL has
been set for October 14, 2021 (see ECF No. 39). We appreciate the Court promptly setting an
initial conference date. We understand the scheduling difficulties of such a large matter, but we
also wanted to alert the Court that lead counsel for Plaintiff States currently have hard conflicts on
October 14, 2021, including as lead trial counsel in the opioids MDL. Counsel will make
themselves available sooner (as early as September 23 or 24, 2021) or the first part of October if
the Court has another date available that works with Your Honor’s schedule.




1
  The plaintiffs in Texas, et al. v. Google, LLC, 1:21-cv-06841-PKC (the “State Enforcement Action”) are: the states
of Texas, Alaska, Arkansas, Florida, Idaho, Indiana, Louisiana, Mississippi, Missouri, Montana, Nevada, North
Dakota, South Carolina, South Dakota, and Utah, and the commonwealths of Kentucky and Puerto Rico (collectively,
the “States” or “Plaintiff States”). As of the date of this letter, Louisiana and South Carolina are not party to the State
Enforcement Action; accordingly, their submission of this letter is contingent upon being added as plaintiffs to this
matter, which would occur if the Court grants the Plaintiff States’ pending Motion for Leave to Amend and/or
Louisiana and South Carolina’s Motions to Intervene.
2
  The private plaintiffs joining this submission are: the Advertiser Class Plaintiffs in In re Google Digital Advertising
Antitrust Litigation, 5:20-cv-03556-BLF (N.D. Cal.); and the plaintiffs in Associated Newspapers Ltd. and Mail
Media, Inc, et. al., 1:21-03446-PKC, collectively, the “Private Plaintiffs”).
3
  Although this submission includes positions of both state and private plaintiffs, the positions of various plaintiffs
might diverge on certain particulars, as noted herein.
          Case 1:21-md-03010-PKC Document 55 Filed 09/03/21 Page 2 of 12




                                 I.       PLAINTIFF STATES’ COMMENTS

        The Plaintiff States largely agree with the plan of action articulated in the Court’s Pre-Trial
Order No. 1 (ECF No. 4). In particular, the Plaintiff States agree that it makes sense to first decide
their Motion for Leave to Amend (ECF No. 12). Then, if Google intends to file a motion to dismiss,
Google should “file with the Court a Pre-Motion letter,” and the Plaintiff States should “then have
the opportunity to seek further leave to amend or stand on their pleading as written.” Pre-Trial
Order No. 1 at ¶ 7. With respect to timing, the States seek to maintain an expeditious schedule in
this MDL, consistent with the trajectory and advanced status of their case and their need—as law-
enforcement agents—to swiftly halt Google’s anticompetitive and deceptive conduct. The Plaintiff
States therefore respectfully request that the Court hew as closely as possible to the scheduling
order previously entered in the State Enforcement Action, with a few minor deviations to account
for recent delays. Similarly, the Plaintiff States respectfully ask that discovery not be delayed,
particularly given that much of the discovery at issue here would not pose a substantial burden on
Google.

A.      Background on the State Enforcement Action.

        Unlike the private cases, the State Enforcement Action arises from and builds on an
expansive, 18-month governmental pre-suit investigation. During that investigation, the Plaintiff
States devoted significant resources to quickly uncovering Google’s ever-evolving misconduct in
the online display advertising technology, or “ad tech,” industry. To that end, Texas began issuing
Civil Investigative Demands (CIDs) in September 2019, requiring Google to produce documents
and answer interrogatories. In partial compliance with these CIDs, Google produced more than
two million documents and responded to interrogatories with answers and objections. During the
investigation, Texas also obtained the sworn statements of 10 Google employees, conducted or
participated in more than 50 third-party interviews, and issued more than 20 third-party CIDs
(receiving more than 700,000 documents in response). Ultimately, the Plaintiff States’ pre-suit
investigation was extensive, entailing the production of around three million documents and the
participation of more than 60 witnesses.

        In December 2020, this far-reaching investigation culminated in the State Enforcement
Action—with a Complaint filed by 10 states; an Amended Complaint joined by 5 additional states;
and, if permitted, a Second Amended Complaint joined by two additional states (Dkt. No. 76).
Building on the investigation’s considerable progress, the States and Google diligently pursued
the case while in the Eastern District of Texas. 4 After much negotiation between the parties, Judge
Jordan issued a comprehensive protective order (Dkt. No. 101). The Plaintiff States request that
the Court consider the advanced progress and status of the State Enforcement Action in scheduling
deadlines in this MDL.




4
  For instance, the States and Google participated in Rule 16 and Rule 26 conferences, submitted a Joint Report
addressing various agreements and positions, and exchanged initial disclosures (including the States’ production to
Google of all Texas-issued third-party CIDs and all documents received in response to those CIDs). Also, the States
filed (and Google answered) both an original and Amended Complaint.

                                                        2
        Case 1:21-md-03010-PKC Document 55 Filed 09/03/21 Page 3 of 12




B.     The States are well positioned to respond to any motion to dismiss.

        The States agree with the Court that they are the appropriate plaintiffs to proceed in
considering and responding to a motion to dismiss (and first, a Pre-Motion Letter) by Google. The
trajectory of the States’ case, including the States’ extensive pre-suit investigation, make the States
particularly well suited to address any such motion.

C.     The State Enforcement Action requires prompt resolution and should maintain an
       expeditious schedule and proceed without a delay in discovery.

        Because of the exigent need to halt the ongoing—and irreparable—harm to competition
and consumers that is being caused by Google every day, the Plaintiff States sought an efficient
schedule for this case in Texas. Judge Jordan recognized this need, setting a trial date of June 2023,
with the close of fact and expert discovery in June and November 2022, respectively. In denying
Google’s motion to transfer the State Enforcement Action, Judge Jordan also expressed particular
concern that transferring the State Enforcement Action to the same venue—on potentially the same
timeline—as proposed private class actions would “introduce a substantial risk of unnecessary
delay” (Dkt. No. 121, at 16). The JPML likewise “recognize[d] the states’ concerns regarding
potential delay from centralization with putative class actions” and instructed the States “to raise
[these concerns] with the transferee court for resolution.” Transfer Order, MDL No. 3010, Doc.
126 at 6 (J.P.M.L. June 2, 2021). The Plaintiff States therefore reiterate those concerns here and
request that the State Enforcement Action maintain an expeditious schedule and proceed without
a delay in discovery.

                   1. The States seek to maintain an expeditious schedule.

        Because the MDL process has thus far delayed the State Enforcement Action by only a few
months, the States request that any new scheduling order be based on the scheduling order Judge
Jordan entered in Texas, with an adjustment to the deadlines of approximately 90 days (assuming
discovery is not delayed, as addressed below). A 90-day adjustment would set the close of fact and
expert discovery in October 2022 and February 2023, respectively, and would set a deadline for
dispositive motions in March 2023.

        In addition to these adjustments, the Plaintiff States propose that Google be ordered to
submit the Pre-Motion Letter referenced in paragraph 7 of Pre-Trial Order No. 1 (ECF No. 4), if
any, within 21 days of when the Court grants the Plaintiff States’ Motion for Leave to File Second
Amended Complaint (which is nearly identical to the Amended Complaint). Google has known
about every substantive allegation and claim in that complaint for over 5 months, and about most
of the claims and allegations for much longer. Moreover, in the nine months that the Plaintiff
States’ case has been pending, Google has been served with an original Complaint and an
Amended Complaint, both of which Google declined to move to dismiss and answered instead.
There is therefore no reason for Google to delay filing a Pre-Motion Letter now.

        Finally, to facilitate the continued momentum of their case, the States have already begun
substantive coordination with private plaintiffs in this MDL on various important agreements,
including a protective order, expert stipulation, and an order to govern discovery of electronically
stored information (an “ESI Order”). Accordingly, the States also request that the Court set a

                                                  3
          Case 1:21-md-03010-PKC Document 55 Filed 09/03/21 Page 4 of 12




deadline of October 8, 2021, for Google and all plaintiffs to complete good faith negotiations of a
protective order, expert stipulation, and ESI protocols (as addressed below), and to submit joint
filings reflecting their agreements and any remaining areas of disagreement.

                  2.       Discovery should continue without a stay.

        The States respectfully request that discovery proceed during the briefing and resolution of
any motion to dismiss by Google. The States are seeking the significant injunctive and structural
relief necessary to remedy the harm that Google has caused—and continues to cause—to
competition and consumers. Any delay in the resolution of the State Enforcement Action,
including a delay in discovery, will exacerbate that harm.

        Indeed, formal discovery was already underway while this case was before Judge Jordan.
The Plaintiff States served two sets of document requests on Google in April 2021, and Google
and Texas engaged for months in detailed negotiations over a stipulation and ESI Order—they
were nearing a final agreement when this case was transferred. But now, even though there is no
existing stay of discovery in this MDL, Google has ceased all progress on discovery. Initially,
Google had refused to produce any documents in the absence of an ESI Order, and now Google
refuses to so much as engage in further negotiations over an ESI Order. Regardless of whether
discovery is eventually stayed, the parties’ months-long negotiations should not be squandered,
and Google should be ordered to resume the parties’ near-final negotiations.

        Allowing the parties to move forward with discovery immediately will not prejudice
Google or cause undue burden. Google has already produced and been compelled to produce
documents relevant to the State Enforcement Action in other governmental investigations and
actions, both in the United States and abroad. 5 The States intend to seek the productions from those
other investigations and actions here. Requiring Google to re-produce the same relevant
documents would pose little additional burden, and the significant benefits to law enforcement of


5
  Competition authorities around the globe are investigating many of Google’s business practices throughout a variety
of markets. Although the States have taken a lead role in seeking to reform and remedy Google’s ad tech misconduct,
that misconduct is also the subject of at least three additional competition probes. In the United States, it has been
reported that the Department of Justice is also conducting such an investigation and interviewing numerous witnesses.
See David McLaughlin, U.S. DOJ Readying Google Antitrust Lawsuit Over Ad-Tech Business, BLOOMBERG (Sept. 1,
2021, 3:47 pm), https://www.bloomberg.com/news/articles/2021-09-01/u-s-doj-readying-google-antitrust-lawsuit-
over-ad-tech-business. In addition, the European Union is also reportedly investigating Google’s ad tech practices.
See Foo Yun Chee, Google’s Adtech Business Set To Face Formal EU Probe By Year-End, REUTERS,
https://www.reuters.com/technology/eu-antitrust-regulators-probe-googles-adtech-business-by-year-end-sources-
2021-06-18/ (June 18, 2021 7:36 pm). In June 2021, French competition regulators concluded an investigation and
reached a settlement in which Google agreed to make certain changes to its advertising business and pay a fine of
approximately $260 million. See Natasha Lomas, France Fines Google $268m For Adtech Abuses and Gets
Interoperability Commitments, TECHCRUNCH (June 7, 2021 6:46 am), https://techcrunch.com/2021/06/07/france-
fines-google-268m-for-adtech-abuses-and-gets-interoperability-commitments/. In December 2020, the Australia
Competition and Consumer Commission (“ACCC”) issued an extensive report detailing its findings concerning
competitive issues in the ad tech industry, including issues surrounding Google’s conduct and positions in the ad tech
industry.    ACCC,       Digital    Advertising     Services     Inquiry    -    Interim     Report   (Dec.     2020),
https://www.accc.gov.au/system/files/Digital%20Advertising%20Services%20Inquiry%20-
%20Interim%20report.pdf. The United Kingdom and Japan have also engaged in competition investigations of
Google’s ad tech practices. See id. at 9, n 4.

                                                          4
          Case 1:21-md-03010-PKC Document 55 Filed 09/03/21 Page 5 of 12




allowing the Plaintiff States to proceed apace outweigh any minor burden from simply copying
productions from other investigations. 6

       Moreover, because “[t]he Court anticipates staying all briefing on purely state law claims,”
see ECF No. 4 at ¶ 11, those claims (e.g., the States’ consumer protection claims) will likely remain
unaffected throughout any motion-to-dismiss practice. Accordingly, discovery should not be
stayed as to those state-law consumer protection claims, in particular.

        For the foregoing reasons, the Plaintiff States respectfully request that the Court allow them
to proceed with discovery—or at a minimum the Court compel finalization of an ESI Order and
re-production of materials from other ad tech investigations—while the parties brief, and the Court
rules on, any motion to dismiss. The States also request that their case not be delayed by issues
specific to the class action proceedings in this MDL, including class discovery and class
certification briefing. As suggested by Google and reiterated by the JPML, these “potential
discovery delays from class certification proceedings could be managed by first scheduling a
common discovery period, and then having the class claims proceed to class certification while the
non-class claims proceed to dispositive motions.” Transfer Order, MDL No. 3010, Doc. 126 at 6
(J.P.M.L. June 2, 2021); see also Google Reply Br., MDL No. 3010, Doc. No. 89, at 3 (J.P.M.L.
June 2, 2021). The Plaintiff States are amenable to such a procedure.

                                 II.      PRIVATE PLAINTIFFS’ COMMENTS

A.       Advertiser Class Plaintiffs in In re Google Digital Advertising Antitrust Litigation,
         5:20-cv-03556-BLF (N.D. Cal.).

       The Advertiser Class Plaintiffs 7 were the first plaintiffs—public or private—to file a
complaint related to the issues in this MDL. When the MDL was recently established, Advertiser
Class Plaintiffs, through their court-appointed interim class counsel, were preparing their Second
Amended Consolidated Class Action Complaint, had retained a leading antitrust economist and
consulted with several other experts, and had begun reviewing and analyzing Google’s document
productions of July 30 and August 6, 2021. These productions consist of documents concerning
6
  See, e.g., In re Broiler Chicken Antitrust Litig., 1:16-CV-08637, 2017 WL 4417447, at *2-7 (N.D. Ill. Sept. 28, 2017)
(ordering limited production of material previously provided to government entity before resolution of motions to
dismiss, even where “not all documents produced to or communications with governmental entities are subject to
production in this case.”); In re Cattle Antitrust Litig., No. 19-cv-1222 (JRT/HB) (D. Minn. Sept. 10 & Oct. 30, 2020),
ECF 259, 295 (after defendants prevailed on motions to dismiss and opposed re-producing their DOJ production on
grounds that they would need to re-review it, the court nonetheless ordered them to produce relevant and non-
privileged documents “[b]ecause the documents have already been gathered and organized for production to the DOJ,
because the great majority of those documents are highly likely to be relevant to Plaintiffs’ claims and to be of
assistance in the discovery-related tasks . . . and in view of the absence of any showing that reviewing that group of
documents for relevance and confidentiality would impose a significant incremental burden”).
7
  Hanson Law Office, as successor-in-interest to Hanson Law Firm, PC; Surefreight Global LLC d/b/a Prana Pets; and
Vitor Lindo. The applicable statutes of limitations remain tolled by these Plaintiffs’ filing in May 2020 of the first
class action against Google for antitrust violations relating to display advertising services. China Agritech, Inc. v.
Resh, 138 S. Ct. 1800, 1804 (2018); In re Google Digital Advert. Antitrust Litig., 5:20-cv-03556-BLF (N.D. Cal. filed
May 27, 2020), Doc. 1. Plaintiffs filed their First Amended Consolidated Class Action Complaint (“FAC”) on
December 4, 2020—before Google’s “Jedi Blue” agreement with Facebook became public. (Doc. 52.) Since May
2021, U.S. District Judge Beth L. Freeman ruled on Google’s motion to dismiss the FAC (Doc. 143), extended the
time for Advertiser Class Plaintiffs to amend (Doc. 148), and entered a stipulated expert protocol (Doc. 155).

                                                          5
         Case 1:21-md-03010-PKC Document 55 Filed 09/03/21 Page 6 of 12




this matter that Google previously provided to the Texas Attorney General’s office, the U.K.’s
Competition and Markets Authority, and the U.S. House Judiciary Committee. Since the transfer
order, counsel for the Advertiser Class Plaintiffs have conferred with counsel for several other
plaintiff groups, including the States, the Publisher Class Plaintiffs, and other advertiser plaintiffs.

        With respect to the Court’s proposed plan of action, Advertiser Class Plaintiffs do not
oppose sequencing the pleading stage of the litigation such that Rule 12 challenges to the States’
complaint are settled first. Orderly and efficient proceedings will be promoted if a decision on
Google’s anticipated motion to dismiss the state case precedes (and informs) private plaintiffs’
framing of their MDL complaints. See, e.g., In re BP p.l.c. Sec. Litig., 109 F. Supp. 3d 946, 949-
51 (S.D. Tex. 2014) (decision on motion to dismiss first tranche of MDL cases resolved issues
raised by defendants in the second-tranche cases). Allowing document discovery to proceed in the
interim will reduce any delay that might otherwise result from this sequencing. See, e.g., In re
Vitamin C Antitrust Litig., 237 F.R.D. 35 (E.D.N.Y. 2006) (in antitrust MDL, declining to stay
discovery pending resolution of motion to dismiss); In re Currency Conversion Fee Antitrust
Litig., No. MDL 1409, 2002 WL 88278, at *2 (S.D.N.Y. Jan. 22, 2002) (where discovery had
commenced before the Panel ruled, discerning “no compelling reason why [defendants] should be
able to disengage from those obligations now”). Further, although the States’ operative complaint
may be redacted initially, documents and proceedings related to a motion to dismiss should be
open, particularly inasmuch as they will affect the private actions. See United States v. Amodeo,
71 F.3d 1044, 1049 (2d Cir. 1995) (presumption of access to material filed with the court is
strongest as to “matters that directly affect an adjudication”).

        Advertiser Class Plaintiffs also respectfully submit that this Court should confirm the prior
appointment of their interim class counsel. On April 26, 2021, Judge Freeman appointed Dena
Sharp of Girard Sharp LLP and Tina Wolfson of Ahdoot & Wolfson, P.C. as interim co-lead
counsel for the proposed advertiser class, with a Plaintiffs’ executive committee of Archana
Tamoshunas of Taus, Cebulash & Landau, LLP and April D. Lambert of the Radice Law Firm,
P.C. (See 5:20-cv-03556-BLF (N.D. Cal.), Doc. 133, attached hereto as Exhibit A.) The court
vested co-lead counsel with “authority to conduct all pretrial and trial work on behalf of the
proposed class”—including “crafting pleadings, conducting discovery, and negotiating case
matters and settlement as well as all other pretrial and trial proceedings.” (Id. at 1.) Keeping these
appointments in place will facilitate coordination between Advertiser Class Plaintiffs and other
plaintiffs, and will ensure that the advertisers speak with one voice, “clarif[ying] responsibility for
protecting the interests of the class during precertification activities[.]” Manual for Complex
Litigation, Fourth § 21.11 (2004). For example, given that one or more of the States’ claims may
survive, we intend to continue our review and analysis of Google’s substantial document
productions. To this end, Advertiser Class Plaintiffs, in conjunction with Publisher Class
Plaintiffs, retained a e-discovery vendor and established a document review database. To ensure
the continued efficient and coordinated prosecution of the private actions, the Court may wish to
expand the executive committee for the proposed advertiser class to include capable counsel for
other advertisers in later-filed class actions, such as SPX Total Body Fitness (4:21-cv-00801-HSG
(N.D. Cal.)) and Cliffy Care Landscaping (1:21-cv-00360-KBJ (D.D.C.)). See generally Fed. R.
Civ. P. 23(g) advisory committee’s note (2003).




                                                   6
        Case 1:21-md-03010-PKC Document 55 Filed 09/03/21 Page 7 of 12




        In addition to appointing interim counsel, Judge Freeman entered a timekeeping protocol
that provides for the quarterly in camera submission of their summary time and expense records.
(See 5:20-cv-03556-BLF (N.D. Cal.), Doc. 135, attached hereto as Exhibit B.) Under this protocol,
only time and expenses authorized by class counsel that advance the litigation are compensable.
(See id. ¶ 3.) Periodic submission of time and expense reports allows the Court to supervise the
progress of counsel’s work and prevents any surprises when and if their fee application is
submitted. Advertiser Class Plaintiffs respectfully request that the Court re-enter this protocol on
the MDL docket so that it will continue to apply to interim counsel for the proposed advertiser and
publisher classes.


B.     Associated Newspapers Ltd. and Mail Media, Inc. et. al., 1:21-03446-PKC (“Daily
       Mail”).

       Daily Mail supports the State AGs’ proposals described above.

       Daily Mail is in a different position than the other private publishers (including the
publisher class plaintiffs). Daily Mail is the only large publisher plaintiff to sue Google. It has
suffered the most damage from Google’s conduct and consequently is the private plaintiff that is
most familiar with Google’s practices. Daily Mail is the only plaintiff to file its original case in
this Court (and, supported by the large publisher trade associations, the only plaintiff to have urged
the JPML to locate the MDL in this Court). Daily Mail is one of the few plaintiffs besides the
State AGs that has made a significant investment working with expert witnesses in evaluating
Google’s conduct, and is the only plaintiff to have produced discovery to Google.

        Daily Mail supports the Court’s proposed plan to consider a Google motion to dismiss the
State AG complaint as a starting point. The alternative of Google’s filing multiple motions to
dismiss and the various plaintiffs answering those motions would not be unduly burdensome on
the parties, compared to the stakes of Google’s conduct. But the Court has to start somewhere.
The State AGs’ March 15, 2021 Amended Complaint is sufficiently detailed that, despite Google’s
answering the States’ complaint previously, Google should now be able to identify any threshold
legal deficiencies and allow the Court to decide those issues.

         While there are some differences between the State AGs’ complaint and those of the other
plaintiffs, we nonetheless believe those differences are sufficiently modest that the evaluation of
the sufficiency of the States’ complaint will advance the litigation for all parties. Google could
also be required to send pre-motion letters to all plaintiffs now, regarding issues that Google wishes
to raise separately from its motion to dismiss the States’ complaint, so that those additional motions
and any amendments can be “on deck” when the Court is ready to turn to them.

        Daily Mail also supports the State AGs’ proposal to fix or at least aspire to an end date for
the pre-trial proceedings. The stakes in this case for publishers and Google are so high that leaving
the proceedings open-ended and temporally indefinite will lead to a sort of Zeno’s paradox: Before
any action can be accomplished, a different action must occur first, etc., precluding forward
motion. An example is Google’s recent proposal that, before it can critique the States’ current
amended complaint, the States should be ordered to amend again. Complex antitrust cases can be


                                                  7
         Case 1:21-md-03010-PKC Document 55 Filed 09/03/21 Page 8 of 12




put on a relatively fast track, if the Court will hold the parties’ feet to the fire. We’ve seen it done.
For example, in Bell Atlantic Corp. v. AT&T Corp., No. 5-96CV45 (E.D. Tex. 1996), a Section 2
case involving complex telecom switching equipment and software, the district court moved the
case from filing of complaint to trial in 13 months.

       Simple things can occur immediately to make progress in parallel to working on the motion
to dismiss. The Court should adopt a protective order and require the parties to exchange all
discovery materials that have been previously produced in this or related litigation. During the
State AGs’ pre-complaint investigation, Daily Mail provided documents and data to the States.
Daily Mail then re-produced those same materials to Google with confidentiality designations in
June 2021. As described above, Google has already produced millions of documents in the State
pre-complaint investigation. There is no additional burden on Google to making those documents
available to all plaintiffs now.

         Indeed, full document discovery can begin now. Permitting discovery to proceed in tandem
with briefing on Google’s motion to dismiss will ensure that, once that motion is resolved, all
parties are adequately prepared to meaningfully advance these cases. Permitting discovery to
proceed while important legal issues are resolved in motions to dismiss is commonplace in
complex multidistrict litigation. See, e.g., Case Management Order, In re Qualcomm Antitrust
Litig., No. 5:17-md-02773, ECF No. 36 (N.D. Cal. May 25, 2017) (ordering that “[d]iscovery shall
begin immediately” beginning with the defendant’s production to plaintiffs of “documents it
submitted to government investigatory agencies that do not contain third-party confidential
information within two days of the entry of the protective order”); Motion to Dismiss and/or Strike,
In re Qualcomm Antitrust Litig., No. 5:17-md-02773, ECF No. 110 (N.D. Cal. Aug. 11, 2017)
(motion to dismiss filed three months after discovery commenced; motion was eventually granted
in part and denied in part). For example, in another MDL involving Google, Google has, for
several months, already been engaged in discovery despite its intention to move to dismiss the
constituent actions. Min. Entry (Apr. 2, 2021), In re Google Play Store Antitrust Litig., No. 3:21-
md-02981, ECF No. 18 (N.D. Cal.) (describing order that Google produce “all relevant documents
that were produced by Google to the House Judiciary Committee” during its investigation of
Google’s monopolistic conduct); Joint Statement re Case Schedule, In re Google Play Store
Antitrust Litig., No. 3:21-md-2981, ECF No. 91 (N.D. Cal. Aug. 28, 2021) (indicating Google will
file a motion to dismiss on September 8, 2021; further indicating that all parties intend for fact
discovery to be completed in March 2022, only four months after motion to dismiss briefing is
complete). And this Court, too, has permitted discovery to proceed in a complex MDL despite an
imminent motion to dismiss. In re Currency Conversion Fee Antitrust Litig., No. MDL 1409,
2002 WL 88278, *2 (S.D.N.Y. Jan. 22, 2002) (holding that discovery should proceed despite a
forthcoming motion to dismiss in part because defendants had already “agreed to engage in . . .
discovery” in some of the constituent actions prior to MDL centralization).

        Daily Mail and other publishers are suffering irreparable injury. As the House Antitrust
Subcommittee concluded earlier this year, Google’s conduct is harming “the free and diverse
press” and endangering citizens’ “political and economic liberty.” House Antitrust Subcommittee,
Final Rep. and Recommendations, Investigation of Competition in Digital Markets, at 57-77, 206-
11 (Apr. 15, 2021). Daily Mail is seeking injunctive relief to restore competition. A process that
takes five years to get to trial will allow much more harm than a process that takes two years.


                                                   8
          Case 1:21-md-03010-PKC Document 55 Filed 09/03/21 Page 9 of 12




        We note that some of our colleagues have addressed the leadership structure for the MDL.
Since the Court’s Pre-Trial Order No. 1 stated it will defer proposals regarding MDL leadership
and division of responsibility to later, Daily Mail does not address those issues here, except to note
that its counsel have represented the winning side, both plaintiffs and defendants, in many
significant antitrust cases that may be relevant in this MDL. 8




8
  E.g., Conwood Co. v. U.S. Tobacco Co., 290 F.3d 768 (6th Cir. 2002) (Section 2 case and largest U.S. antitrust jury
verdict); Viamedia, Inc. v. Comcast Corp., 951 F.3d 429 (7th Cir. 2020) (approving tying claim similar to the tying
claims here); Ohio v. American Express Co., 138 S. Ct. 2274 (2018) (regarding when markets treated as two-sided);
Verizon Communications Inc. v. Law Offices of Curtis V. Trinko, 540 U.S. 398 (2004) (whether Section 2 requires
monopoly to share its facilities); Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

                                                         9
        Case 1:21-md-03010-PKC Document 55 Filed 09/03/21 Page 10 of 12




Date: September 3, 2021                       Respectfully submitted,



/s/ W. Mark Lanier                                    /s/ Ashley Keller
W. Mark Lanier                                        Ashley Keller
New York Bar No.: 4327284                             ack@kellerlenkner.com
Mark.Lanier@LanierLawFirm.com                         Brooke Smith
Alex J. Brown                                         brooke.smith@kellerlenkner.com
New York Bar No.: 4593604                             Jason A. Zweig
Alex.Brown@LanierLawFirm.com                          New York Bar No.: 2960326
Zeke DeRose III                                       jaz@kellerlenkner.com
Zeke.DeRose@LanierLawFirm.com                         150 N. Riverside Plaza, Suite 4270
Tower 56                                              Chicago, Illinois 60606
126 East 56th Street, 6th Floor                       (312) 741-5220
New York, NY 10022                                    Zina Bash
(212) 421-2800                                        zina.bash@kellerlenker.com
THE LANIER LAW FIRM, PLLC                             111 Congress Avenue, Suite 500
                                                      Austin, TX 78701
                                                      (512) 690-0990
                                                      KELLER LENKNER LLC

Counsel for Texas, Idaho, Louisiana (The Lanier Law Firm only), Mississippi, North Dakota,
Mississippi, South Carolina, and South Dakota

Submitted on behalf of all Plaintiff States


Date: September 3, 2021                       Respectfully submitted,

                                              /s/ Dena C. Sharp
                                              Dena C. Sharp (pro hac vice)
                                              Jordan Elias (pro hac vice)
                                              Scott M. Grzenczyk (pro hac vice forthcoming)
                                              GIRARD SHARP LLP
                                              601 California Street, Suite 1400
                                              San Francisco, CA 94108
                                              Tel: (415) 981-4800
                                              Fax: (415) 981-4846
                                              dsharp@girardsharp.com
                                              jelias@girardsharp.com
                                              scottg@girardsharp.com




                                                 10
Case 1:21-md-03010-PKC Document 55 Filed 09/03/21 Page 11 of 12




                           /s/ Tina Wolfson
                           Tina Wolfson (NY #5436043)
                           Rachel Johnson (pro hac vice forthcoming)
                           Theodore W. Maya (pro hac vice forthcoming)
                           AHDOOT & WOLFSON, PC
                           2600 West Olive Avenue, Suite 500
                           Burbank, CA 91505
                           Tel.: (310) 474-9111
                           Fax: (310) 474-8585
                           twolfson@ahdootwolfson.com
                           rjohnson@ahdootwolfson.com
                           tmaya@ahdootwolfson.com

                           Interim Co-Lead Counsel for Advertiser Plaintiffs

                           Archana Tamoshunas (AT-3935)
                           TAUS, CEBULASH & LANDAU, LLP
                           80 Maiden Lane, Suite 1204
                           New York, NY 10038
                           Tel: (212) 931-0704
                           Fax: (212) 931-0703
                           atamoshunas@tcllaw.com

                           April Lambert (pro hac vice forthcoming)
                           RADICE LAW FIRM, PC
                           475 Wall Street
                           Princeton, NJ 08540
                           Tel: (646) 245-8502
                           Fax: (609) 385-0745
                           alambert@radicelawfirm.com

                           Executive Committee for Advertiser Plaintiffs




                              11
       Case 1:21-md-03010-PKC Document 55 Filed 09/03/21 Page 12 of 12




Date: September 3, 2021           Respectfully submitted.

                                  /s/ John Thorne
                                  John Thorne
                                  KELLOGG, HANSEN, TODD, FIGEL
                                  & FREDERICK, P.L.L.C.
                                  1615 M Street, NW, Suite 400
                                  Washington, DC 20036
                                  202 326-7900
                                  jthorne@kellogghansen.com

                                  Counsel for Associated Newspapers Ltd. and
                                  Mail Media, Inc.




                                     12
